Case 1:20-cv-01588-JPC-SLC Document 41 Filed 03/11/21 Page 1 of 2

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN
See “Instructions for Service of Process by U.S. Marshal"

Ferrer err Hui tri HHH} trier rrrrunrarrrrrniia eel rr ararrareru Tras sa

 

COURT CASE NUMBER

 

 

 

 

PLAINTIFF
Renzer Bell 20-cv-1588
DEFENDANT TYPE OF PROCESS
Charles Gray Summons & Complaint
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Charles Gray tht,
aa

AT ADDRESS (Street or RFD, Apartment No.. City, State and ZIP Code}

Yonkers KIA, 1850 Centra! Park Avenue Yonkers, New York, 10710

 

 

 

I~ aby izqz

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: Number of process tobe: S
served with this Fortin 285:
Renzer Bell Number of parties to-be"”
5736 Cleveland Road served in this case 7) sr.
Check for service **™ «.-.

Jacksonville, FL 32209

Alt Telephone Numbers, and Estimated Tunes Available for Service):

 

 

 

on U.S.A. ae

 

 

fd. PLAINTIFE
[J] DEFENDANT

Signature of Attorney other Originator tequesting service on behalf of:

TELEPHONE NUMBER DATE

3/1/2021

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -

DO NOT WRITE BELOW THIS LINE

 

District to
Serve

wOSY

District of

A Os

] acknowledge receipt for the total Total Process
number of process indicated,

{Sign only for USM 285 if more
than ane USM4 28$ is submitted)

 

 

 

 

Signature of Authorized USMS Deputy or Clerk *

Date

pth Sh 2

 

4
I hereby certify and return that | [7] have personally served , [} have legal evidence of service, [] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, ete. shown at the address inserted below.

F7] i hereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks bepew) if

 

 

 

 

 

Name and title of individual served {if mat shown above} Dat / ‘Time

VkC fd Pana Snhes Soprano” 92, Z/ {eg Alm
Address (complete only different than shown above) za Signature of US. Marshal or Deputy
Service Fee ‘Total Mileage Charges | Forwarding Fee Total Charges Advance Deposits {| Amount owed to U.S. Marshal* or

fineluding endeavers)

W\Zo,001 12.19

 

 

BIMZ.45

 

 

(Amount of Refund*)

 

 

1a ERAS" =e A atop er di ine et PIS, Pidd ATs WIP

MAR — 2 2027

~ re ae

  
  

etR RIT G
FILED ICT CaaS

    

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285

SPQ & TUL
Case 1:20-cv-01588-JPC-SLC Document 41 Filed 03/11/21 Page 2 of 2

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)
Civil Action No. 20-cv-1588 (JPC-SLC)

‘PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

 

This summons for (name of individual and title, any) CA. artes. . G EAY
was received by me on (date) M4 A aah ae .§ -

(1 { personally served the summons on the individual at ¢place)

 

on fdate} ; or

 

(9 1 left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) Oo , and mailed a copy to the individual's last known address; or

CO I served the summons on (name of individual) , who fs

 

designated by law to accept service of process on behalf of (name of organization)

On (date) 3 or

 

CG [returned the summons unexecuted because ; OF

Other Gvecth: seeved 72 fonkers kit Stbes Menger AUK. féyrana W fore
place. 7 on Charles Greny Att oe

 

My fees are $ ¥ fortraveland$ J} YO, iy for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Glerede , OD / a
Lf Ferner s signa

Aven Seve S

Printed name and tile

 

 

500 foanl SE

Server's address

 

Additional information regarding attempted service, etc:
